Citation Nr: 0738348	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO. 07-01 592 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran's Brother




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1943 to 
September 1945.  He died in August 2004.  The appellant is 
claiming Department of Veterans Affairs (VA) benefits as the 
veteran's widow. 
 
This matter comes  before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by a VA 
Regional Office (RO).  A notice of disagreement was received 
in June 2006, a statement of the case was issued in October 
2006, and a substantive appeal was received in December 2006.  
A Board hearing at the local RO was held in September 2007.  
This case has been advanced on the Board's docket.   


FINDINGS OF FACT

1.  The veteran died in August 2004.  The Death Certificate 
lists the immediate cause of death as renal failure due to 
diabetes mellitus, type II, congestive heart failure and 
coronary artery disease.  

2.  At the time of the veteran's death, he was service-
connected for gunshot wound of the left foot, gunshot wound 
of the left flank and scars, gunshot wound of the right upper 
arm and posterior right chest, comminuted fracture, glenoid 
process of scapula and tuberosity of humerus with arthritis, 
retained foreign body, damage to muscle group and impairment 
of radial nerve, which are not shown as causing or 
contributing to the veteran's death.  

3.  The veteran was not service-connected for renal disease, 
diabetes mellitus, type II, congestive heart failure or 
coronary artery disease.
    
4.  Renal disease, diabetes mellitus, type II, congestive 
heart failure or coronary artery disease were not manifested 
during the veteran's military service or for many years 
thereafter, nor were they otherwise related to the veteran's 
service or to his service-connected disabilities.  


CONCLUSION OF LAW

The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110,  5107 (West 2002); 38 C.F.R. § 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a).  Under the VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected. In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, No. 03-1668 (U.S. Vet. App. July 18, 
2007).

In the instant case, the record shows that in a March 2005 
VCAA letter, the appellant was informed of the information 
and evidence necessary to substantiate a claim for DIC 
benefits.  The appellant was also advised of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  
Although the March 2005 VCAA letter did not list the 
disabilities for which the veteran was service-connected as 
outlined in Hupp, the substantive appeal as well as the 
hearing testimony clearly indicated that the appellant was 
aware of the disabilities for which the veteran was service-
connected and the evidence needed to support her claim.  
Thus, as the appellant had actual knowledge of the 
requirements set out Hupp, the appellant is not prejudiced by 
the Board in proceeding with the issuance of a final decision 
in this case.  In sum, as the appellant is found to be 
clearly aware of what she needs to present in order to 
prevail in this claim, there is no reasonable basis to 
provide the appellant with additional notice regarding 
information she already knows.  Her arguments at the Board 
hearing clearly support this finding.

The Board also notes that the March 2005 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was advised, at page 2, to submit any evidence in her 
possession that pertains to his claim.  The Board concludes 
that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in March 2005, which was prior to the 
June 2005 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of cause of the veteran's death, VA believes that 
the Dingess/Hartman analysis must be analogously applied.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim, but there has been no notice of the 
types of evidence necessary to establish an effective date.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for service 
connection for cause of the veteran's death, any questions as 
to the appropriate effective date to be assigned are rendered 
moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and private treatment records.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

Further, a VA medical opinion is not necessary in the instant 
the case.  McLendon v. Nicholson, 20 Vet.App. 79 (2006), 
states, that in disability compensation (service connection) 
claims, VA must provide a medical examination [for a nexus 
opinion, as applicable] when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  However, the standards of 
McLendon are not met in this case.  

Initially, as discussed in more detail below, the evidence 
does not establish that the veteran suffered "an event, 
injury or disease in service," that lead to his death.  
Thus, it is not necessary to obtain a VA medical opinion with 
regard to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  In other words, absent such evidence, the Board 
finds that it is unnecessary to ask a medical expert to 
review the record because any medical opinion could not 
provide competent evidence relating the veteran's death to 
any injury or disease that occurred in service.  Moreover, 
given the absence of any competent evidence of the 
disabilities that lead to the veteran's death until 1994, 
approximately 49 years after service, any current opinion 
provided at this point would be no more than speculative.  
See 38 C.F.R. § 3.102 (a finding of service connection may 
not be based on a resort to speculation or even remote 
possibility).  Therefore, in this case, the Board finds that 
a VA medical opinion is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The appellant is claiming service connection for veteran's 
cause of death.  In a claim of service connection for the 
cause of the veteran's death, evidence must be presented that 
links the fatal disease to a period of military service or to 
an already service-connected disability.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.312.  Evidence must be presented showing that a 
service-connected disability is either the principal or 
contributory cause of death.  A service-connected disability 
is the principal cause of death when that disability, either 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death must be 
causally connected to death and must have substantially or 
materially contributed to death; combined to cause death; or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular-renal disease and diabetes mellitus, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. 
§ 3.303(d).

The August 2004 death certificate lists the immediate cause 
of death as renal failure due to diabetes mellitus, type II, 
congestive heart failure and coronary artery disease, for 
which the veteran was not service connected.  The Death 
Certificate also showed that an autopsy was not performed.  
At the time of his death, the veteran was service-connected 
for gunshot wound of the left foot, gunshot wound of the left 
flank and scars, gunshot wound of the right upper arm and 
posterior right chest, comminuted fracture, glenoid process 
of scapula and tuberosity of humerus with arthritis, retained 
foreign body, damage to muscle group and impairment of radial 
nerve.  
	
Service medical have been reviewed.  The records are silent 
with respect to any findings of diabetes mellitus, type II, 
congestive heart failure or coronary artery disease.  The 
records show that in July 1944 the veteran sustained shrapnel 
wounds of the right ankle and left back region, which healed 
satisfactorily, and he was returned to active duty.  In 
October 1944, the veteran sustained a severe, perforating 
rifle wound to the right shoulder, which caused a comminuted, 
compound fracture of the right head of the humerus and an 
incomplete compound fracture and glenoid process of the right 
scapula.  The veteran underwent debridement and was placed in 
a shoulder spica cast.  The bullet was not removed.  Upon 
removal of the cast, the veteran had marked limitation of 
motion.  However, the service medical records do indicate any 
related problems concerning the heart or diabetes mellitus 
associated with either incident.   

Almost two years after discharge, the veteran was afforded a 
VA examination in March 1947.  The examiner indicated that 
the veteran had not had any medical treatment since service.  
The veteran complained of right shoulder pain and the 
inability to raise his right arm due to pain.  The 
cardiovascular system was evaluated as normal.  The 
examination was also silent with respect to any findings of 
diabetes mellitus, type II.  The examiner diagnosed the 
veteran with incomplete traumatic destruction of the right 
deltoid muscle and impairment of the right radial nerve. 

In a May 1948 rating decision, the veteran was granted 
service connection for  gunshot wound of the left foot, 
gunshot wound of the left flank and scars, gunshot wound of 
the right upper arm and posterior right chest, comminuted 
fracture, glenoid process of scapula and tuberosity of 
humerus with arthritis, retained foreign body, damage to 
muscle group and impairment of radial nerve.

In November 1973, the veteran claimed that the impairment to 
the right radial nerve should be rated separately.  He was 
afforded a VA examination in January 1974.  The examination 
found no neurological findings to indicate any impairment of 
function of the radial nerve.  The veteran's difficulties 
were considered orthopedic in nature and not related to the 
shoulder injury.  In February 1974, the RO determined that a 
change in the veteran's rating for his residuals of wound to 
the right shoulder and arm was not warranted.  Nothing during 
this time period indicates any complaints of or findings of 
diabetes mellitus, type II, or any heart problems.   

The medical record is silent with respect to any treatment 
until November 1994.  A November 1994 private hospital record 
showed that the veteran had a myocardial infarction 
complicated by pulmonary edema.  The impression was severe 
three vessel atherosclerotic coronary artery disease, 
moderately severe regional left ventricular dysfunction and 
elevated intracardiac filling pressures with secondary 
pulmonary hypertension.  The veteran underwent a right heart 
catherization, left heart catherization, coronary angiography 
and left vetriculography.  However, significantly, these 
private medical records do not indicate that the veteran's 
service-connected gunshot wounds contributed to the veteran's 
heart problems.  

Private treatment records from 2003 to 2004 immediately prior 
to the veteran's death showed that the veteran had diabetes 
mellitus, chronic renal insufficiency, recurrent congestive 
heart failure and coronary artery disease.  Importantly, 
again, these private treatment records are silent with 
respect to any indication that the veteran's service-
connected gunshot wounds caused or contributed to any of 
these disabilities.  

In sum, the medical evidence of record does not show any link 
between the veteran's service-connected disabilities and the 
disabilities that caused his death.  Moreover, the medical 
evidence also does not show that diabetes mellitus, 
congestive heart failure or coronary artery disease 
manifested during service.  

The Board also acknowledges the contention of the appellant 
and her brother-in-law.  Essentially, in the substantive 
appeal and the September 2007 hearing testimony, the 
appellant and her brother-in-law claimed that the veteran's 
service-connected gunshot wound to the right upper arm and 
posterior right chest prevented the veteran from being able 
to recuperate and do the rehabilitation exercises necessary 
for his heart problems, which contributed to the veteran's 
death.   Nevertheless, medical evidence is generally required 
to establish a medical diagnosis or to address questions of 
medical causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, No. 
07-7029, slip op. at 7 (Fed. Cir. July 3, 2007); see Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

Here, the appellant and her brother-in-law are competent to 
testify that they observed that the veteran had trouble doing 
his rehabilitative exercises due to his right arm/shoulder.  
However, the Board does not believe that the appellant has 
the medical expertise required to determine that the 
veteran's inability to do these exercises contributed to his 
death.  The appellant's assertions are purely speculative and 
not supported by the medical evidence of record.  
Significantly, a January 2004 private treatment letter 
concerning the veteran's participation in a rehabilitation 
program showed that the veteran was enthusiastic about 
participating in upper and lower body strengthening exercises 
and had markedly improved in his exercise tolerance and 
performance.  In sum, this medical record does not show that 
the veteran had trouble participating in rehabilitation as 
claimed by the appellant.  Moreover, the Board finds it 
significant that the private treatment records two years 
prior to the veteran's death do not indicate that the 
veteran's service-connected residuals of gunshot wounds 
contributed in any way to his renal failure, diabetes 
mellitus, congestive heart failure or coronary artery 
disease, the disabilities that caused the veteran's death.  
In conclusion, while the appellant's contentions have been 
carefully considered, these contentions are outweighed by the 
absence of any medical evidence to support the claim and, 
thus, have minimal probative value when weighed against the 
medical evidence of record. 
  
Therefore, after reviewing the totality of the evidence, the 
Board finds that service connection for the veteran's cause 
of death is not warranted.  While the Board is sympathetic to 
the appellant's loss, there is no competent medical evidence 
of any treatment during service for diabetes mellitus, 
congestive heart failure or coronary artery disease, or 
within one year of discharge so the service incurrence of 
these disabilities cannot be presumed.  There is also no 
medical evidence linking the veteran's cause of death to any 
injury or disease during service, including the veteran's 
service-connected gunshot wounds.  Further, as the first 
medical evidence of record of heart problems is in 1994, 49 
years after service, there is no supporting evidence of a 
continuity of pertinent symptomatology.  Thus, a 
preponderance of the evidence is against the appellant's 
claim for veteran's cause of death.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).




ORDER


Entitlement to service connection for veteran's cause of 
death is not warranted.  The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


